 1   ARASTO FARSAD (SBN: 273118)
 2
     NANCY WENG (SBN: 251215)
     FARSAD LAW OFFICE, P.C.
 3   1625 The Alameda, Suite 525
     San Jose, CA 95126
 4
     Tel: 408-641-9966
 5   Fax: 408-866-7334
     Email addresses: nancy@farsadlaw.com;
 6   farsadlaw1@gmail.com

 7   Attorneys for Debtor/Debtor-in-possession

 8
                                UNITED STATES BANKRUPTCY COURT
 9
                                NORTHERN DISTRICT OF CALIFORNIA
10
                                               SAN JOSE DIVISION
11
                                                           )
12   In re:                                                )   Case No. 20-51468 MEH
                                                           )   Chapter 11
13                                                         )
     MUZYEN MUHE ABDULKADIR,                               )
14                                                         )   NOTICE AND OPPORTUNITY FOR
                                                           )   HEARING ON APPLICATION FOR
15                                                         )   FINAL DECREE; PROOF OF SERVICE
                          Debtor.                          )   Judge: Honorable M. Elaine Hammond
16                                                         )
                                                           )
17

18            NOTICE IS HEREBY GIVEN that the Debtor, Muzyen Muhe Abdulkadir, has filed
19   herewith an APPLICATION FOR FINAL DECREE (the “Application”). You are notified that,
20   pursuant to Bankruptcy Local Rule 3022-1(b), you are given fourteen (14) days from the date of
21   mailing of this notice to request a hearing on this Application. Such a request shall be filed with
22   the Clerk of the U.S. Bankruptcy Court at the following address:
23
                                      Clerk of the U. S. Bankruptcy Court
24
                                       280 South First Street, Room 3035
25                                         San Jose, CA 95113-3099

26

27            If there is not a timely objection to the requested relief or a request for hearing, the

28   court may enter an order granting the relief by default; and


                       Notice and Opportunity for Hearing on Application for Final Decree;
                                              Proof of Service - 1
     Case: 20-51468        Doc# 55       Filed: 02/20/21        Entered: 02/20/21 12:34:33      Page 1 of 4
 1          The initiating party will give either: (1) at least 7 days written notice of hearing to the
 2   objecting or requesting party, and to any trustee or committee appointed in the case, in the
 3   event an objection or request for hearing is timely made, or (2) at least 7 days written
 4   notice of the tentative hearing date.
 5
     Respectfully submitted,
 6

 7
     FARSAD LAW OFFICE, P.C.                                   Dated: February 20, 2021
 8
     /s/ Nancy Weng
 9   Nancy Weng, Esq.
     Attorneys for Debtor herein
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                     Notice and Opportunity for Hearing on Application for Final Decree;
                                            Proof of Service - 2
     Case: 20-51468       Doc# 55      Filed: 02/20/21        Entered: 02/20/21 12:34:33      Page 2 of 4
                                            PROOF OF SERVICE
 1

 2          I am at least 18 years of age and NOT a party to the within action; my business address is

 3   FARSAD LAW OFFICE, P.C., 1625 The Alameda, Suite 525, San Jose, CA 95126.
            On February 20, 2021, I served the interested parties with the document described as
 4
     follows:
 5

 6
            1. NOTICE AND OPPORTUNITY FOR HEARING ON APPLICATION FOR
 7                FINAL DECREE; PROOF OF SERVICE;
            2. APPLICATION FOR FINAL DECREE; and
 8          3. DECLARATION OF MUZYEN MUHE ABDULKADIR IN SUPPORT
                  OF APPLICATION FOR FINAL DECREE,
 9

10
     BY USPS FIRST CLASS MAIL: By placing a true copy (or true copies) thereof enclosed in a
11
     sealed envelope with postage prepaid addressed to all addresses on the attached Court Creditor
12
     Matrix. The envelope was deposited in the United States Post Office in San Jose, California.
13
     BY NOTICE OF ELECTRONIC FILING: I caused to be served the above-described
14
     document(s) by means of electronic transmission of the Notice of Electronic Filing through the
15
     Court’s transmission facilities, to the following parties and/or counsel who are registered ECF
16
     Users: All currently registered CM/ECF participants.
17

18
     I declare under penalty of perjury that the foregoing is true and correct.
19
     Executed at San Jose, California, on February 20, 2021.
20

21
     /s/ Arasto Farsad
22   Arasto Farsad, Esq.
23

24

25

26

27

28



                     Notice and Opportunity for Hearing on Application for Final Decree;
                                            Proof of Service - 3
     Case: 20-51468        Doc# 55     Filed: 02/20/21        Entered: 02/20/21 12:34:33   Page 3 of 4
Label Matrix for local noticing                      U.S. Bankruptcy Court                                Axcess Financial
0971-5                                               280 South First Street                               7755 Montgomery Road suite 400
Case 20-51468                                        Room 3035                                            Attn: Bankruptcy
California Northern Bankruptcy Court                 San Jose, CA 95113-3099                              Cincinnati, OH 45236-4197
San Jose
Thu Oct 8 17:32:49 PDT 2020
BSI Financial                                        Cam XVI Trust                                        ECMC
Attn: Bankruptcy                                     c/o Scheer Law Group, LLP                            PO Box 16408
101 N. 2nd St.                                       26522 La Alameda, Ste 205                            Saint Paul, MN 55116-0408
Titusville, PA 16354-0517                            Mission Viejo, CA 92691-6546


Internal Revenue Service                             Nordstrom/TD Bank                                    Office of the U.S. Trustee / SJ
Central Insolvency Section                           Attn: Bankruptcy                                     U.S. Federal Bldg.
PO Box 7346                                          13531 E. Caley Ave.                                  280 S 1st St. #268
Philadelphia, PA 19101-7346                          Englewood, CO 80111-6505                             San Jose, CA 95113-3004


(p)PORTFOLIO RECOVERY ASSOCIATES LLC                 Rash Curtis & Associates                             T-Mobile USA Inc.
PO BOX 41067                                         190 S Orchard Ave Ste A2                             c/o American InfoSource LP
NORFOLK VA 23541-1067                                Vacaville, CA 95688-3645                             4515 N. Santa Fe Ave.
                                                                                                          Oklahoma City, OK 73118-7901


(p)TOYOTA MOTOR CREDIT CORPORATION                   Wells Fargo Bank                                     Arasto Farsad
PO BOX 8026                                          Attention: Bankruptcy                                Farsad Law Office, P.C.
CEDAR RAPIDS IA 52408-8026                           PO Box 10438                                         1625 The Alameda, Suite 525
                                                     Des Moines, IA 50306-0438                            San Jose, CA 95126-2224


Muzyen Muhe Abdulkadir
PO Box 28865
San Jose, CA 95159-8865




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Portfolio Recovery Associates                        Toyota Motor Credit                                  End of Label Matrix
Attn: Bankruptcy                                     Toyota Financial Services                            Mailable recipients   15
PO Box 41067                                         Po Box 8026                                          Bypassed recipients    0
Norfolk, VA 23541                                    Cedar Rapids, IA 52408                               Total                 15




               Case: 20-51468           Doc# 55        Filed: 02/20/21           Entered: 02/20/21 12:34:33           Page 4 of 4
